Case 1:09-cr-00466-BMC-RLM Document 593 Filed 03/26/19 Page 1 of 1 PageID #: 9063
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
  GMP:MPR                                          271 Cadman Plaza East
  F. #2009R01065                                   Brooklyn, New York 11201


                                                   March 26, 2019

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Joaquin Archivaldo Guzman Loera
                       Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                The government respectfully requests to file its response to the defendant’s
  motion for a new trial pursuant to Federal Rule of Criminal Procedure 33 on April 29, 2019.
  See Dkt. No. 592.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:
                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida
  cc:    Clerk of the Court (BMC) (by ECF)
         Defense Counsel (via ECF)
